IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRIAN STIGILE, §
§ No. 364, 2014
Defendant Below- §
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Sussex County
§ Cr. ID Nos. 0803012226 and
Plaintiff Below— § 0711013969
Appellee. §

Submitted: April 24, 2015
Decided: June 25, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
O R D E R

This 25th day of June 2015, upon consideration of the appellant’s
opening brief and the State’ s motion to afﬁrm, it appears to the Court that:

(1) The defendant-appellant, Brian Stigile, ﬁled this appeal ﬁ'orn
the Superior Court’s order sentencing him for his second Violation of
probation (VOP). The State of Delaware has ﬁled a motion to afﬁrm the
judgment below on the ground that it is manifest on the face of Stigile’s
opening brief that his appeal is Without merit. We agree and afﬁrm.

(2) The record reﬂects that Stigile pled guilty in September 2008 to
six criminal charges under three different indictments. Only four of those

charges are relevant to the VOP proceeding from which Stigile now appeals.

On February 9, 2009, the Superior Court issued a corrected order sentencing
Stigile, in relevant part, as follows: (i) for Burglary in the Third Degree,
three years at Level V incarceration, to be suspended upon successﬁil
completion of Boot Camp for one year at Level III probation; (ii) for
Conspiracy in the Second Degree, one year at Level V incarceration, to be
suspended immediately for one year at Level III probation; (iii) for a second
charge of Conspiracy in the Second Degree, one year at Level V
incarceration, to be suspended immediately for one year at Level III
probation; and (iv) for Attempted Theﬁ, one year at Level V incarceration,
to be suspended immediately for one year at Level III probation.

(3) In 2011, Stigile was found in violation of his probation. On
October 12, 2012, the Superior Court issued a corrected VOP sentencing
order, which sentenced Stigile as follows: (i) for Burglary in the Third
Degree, three years at Level V incarceration, to be suspended after serving
six months in prison for two years at decreasing levels of supervision; (ii) for
Conspiracy in the Second Degree, one year at Level V incarceration, to be
suspended after serving three months for one year at Level III probation; (iii)
for the second charge of Conspiracy in the Second Degree, one year at Level
V incarceration, to be suspended alter serving three months for one year at

Level IH probation; and (iv) for Attempted Theft, one year at Level V

bi?

incarceration, to be suspended after serving three months for one year at
Level III probation.

(4) In 2014, Stigile was charged with his second VOP after he was
arrested on new criminal charges of Possession of Heroin and Promoting
Prison Contraband.I At the VOP hearing held on June 5, 2014, Stigile
admitted that he violated his probation by having heroin while he was in
prison. The Superior Court immediately sentenced him as follows: (i) for
Burglary in the Third Degree, eighteen months at Level V incarceration, to
be suspended upon successful completion of the Greentree Program with no
probation to follow; (ii) for Conspiracy in the Second Degree, nine months
at Level V incarceration, to be suspended upon successful completion of the
Greentree Program with no probation to follow; (iii) for the second charge of
Conspiracy in the Second Degree, nine months at Level V incarceration, to
be suspended for nine months at Level IV Residential Substance Abuse
Treatment, to be suspended upon successful completion of the Level IV
program with no probation to follow; and (iv) for Attempted Theft, nine
months at Level V incarceration, to be suspended entirely for one year at

Level III probation. Stigile appeals that order.

I Stigile pled guilty to Promoting Prison Contraband on August 6, 2014.

{43

(5) Stigile enumerates four issues in his opening brief on appeal.
First, he contends that the probation ofﬁcer offered false hearsay testimony
against him regarding an incident at Sussex Correctional Institute for which
he was never convicted. Second, he contends that the Superior Court
engaged in judicial misconduct by relying upon the probation officer’s false
testimony. Third, Stigile asserts that his VOP sentence is illegal. Finally, he
asserts that the administrative warrant contained incorrect information,
which violated his constitutional rights.

(6) We ﬁnd no merit to any of Stigile’s contentions. In a VOP
hearing, unlike a criminal trial, the State is only required to prove by a
preponderance of the evidence that the defendant violated the terms of his
probation.2 A preponderance of evidence means “some competent
evidence” to “reasonably satisfy the judge that the conduct of the
probationer has not been as good as required by the conditions of

3 Furthermore, the rules of evidence are relaxed in a VOP

probation.”
hearing, and hearsay evidence is admissible.4
(7) In this case, notwithstanding any alleged errors in the

administrative warrant issued against him, it is clear that Stigile had notice

2 Kurzmann v. State, 903 A.2d 702, 716 (Del. 2006).
3 Id. (quoting Collins 12. State, 897 A.2d 159, 160 (Del. 2006)).
4

Id.

of the alleged violations, was present at the VOP hearing with counsel, and
had the opportunity to be heard. At the start of hearing, Stigile informed the
judge that he admitted the violations because he had heroin in his possession
while in a correctional facility. Under these circumstances, the evidence was
more than sufﬁcient to sustain the Superior Court’s ﬁnding of a VOP, and
there is nothing in the record to substantiate Stigile’s claims of either false

testimony by the probation ofﬁcer, misconduct by the judge, or any due

process violation.

(8) Moreover, we find no merit to Stigile’s remaining arguments
challenging the legality of his sentence. Our review of a sentence generally
ends upon a determination that the sentence is within the statutory limits
prescribed by the legislature.5 In sentencing a defendant for a VOP, the trial
court is authorized to impose any period of incarceration up to and including
the balance of the Level V time remaining to be served on the original
sentence.6 In this case, the Superior Court noted the seriousness of Stigile’s
VOP charge, which involved smuggling heroin into a correctional facility,
and took into consideration all of the time that Stigile previously served.

The Superior Court’s VOP sentence reimposed enough Level V prison time

5 Mayes v. State, 604 A.2d 839, 842 (Del. 1992).
6 DEL. CODE ANN. tit. 11, § 4334(c) (2007).

so that Stigile would be able to complete the Greentree Program during his
period of incarceration, followed by decreasing levels of supervision at
Level IV Crest and Level III Crest Aftercare. Under the circumstances, the
sentence was authorized by law, was neither arbitrary nor excessive, and
does not reﬂect any evidence of a closed mind by the sentencing judge.

NOW, THEREFORE, IT IS ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

/S/ Randy J. Holland
Justice